Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33207 Universal Power Group, Inc. (Exact name of registrant as specified in its charter) TEXAS 75-1288690 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 1720 Hayden Drive, Carrollton, Texas (Address of principal executive offices) (Zip Code) (469) 892-1122 (Registrants telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No þ As of May 11, 2009, 5,000,000 shares of Common Stock were outstanding. Table of Contents Page PART I  Financial Information Item 1. Consolidated Financial Statements 1 Consolidated Balance Sheets (Unaudited) 1 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T. Controls and Procedures 11 PART II  Other Information Item 6. Exhibits 11 Signatures 12 (i) PART I  FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) UNIVERSAL POWER GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS March 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash  Accounts receivable: Trade, net of allowance for doubtful accounts of $1,207,746 and $1,143,213 Other Inventories  finished goods, net of allowance for obsolescence of $401,000 and $358,350 Current deferred tax asset (net of valuation allowance of $768,324 and $0) Income tax receivable  Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT Logistics and distribution systems Machinery and equipment Furniture and fixtures Leasehold improvements Vehicles Less accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS TOTAL ASSETS $ $ The accompanying footnotes are an integral part of these financial statements. 1 UNIVERSAL POWER GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (CONTINUED) LIABILITIES AND SHAREHOLDERS EQUITY March 31, December 31, CURRENT LIABILITIES Line of credit $ $ Current portion of note payable  Accounts payable Accrued liabilities Interest rate swap liability Current portion of notes payable to Zunicom, Inc. Current portion of settlement expenses  Current portion of deferred rent Total current liabilities LONG TERM LIABILITIES Notes payable to Zunicom, Inc., less current portion Note payable, less current portion  Settlement expenses, less current portion  Non-current deferred tax liability Deferred rent, less current portion Total long term liabilities TOTAL LIABILITIES COMMITMENTS SHAREHOLDERS EQUITY Common stock - $0.01 par value, 50,000,000 shares authorized, 5,000,000 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders equity TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ $ The accompanying footnotes are an integral part of these financial statements. 2 UNIVERSAL POWER GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses Settlement expenses  Total operating expenses Operating income (loss) ) Interest expense (including $75,729 and $86,548 to Zunicom, Inc.) ) ) Income (loss) before provision for income taxes ) Provision for income taxes ) ) Net income (loss) $ ) $ Net income (loss) per share Basic $ ) $ Diluted $ ) $ Weighted average number of shares outstanding Basic Diluted The accompanying footnotes are an integral part of these financial statements. 3 UNIVERSAL POWER GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization of property and equipment Provision for bad debts Provision for obsolete inventory Deferred income taxes ) Stock-based compensation ) Changes in operating assets and liabilities: Accounts receivable  trade ) ) Accounts receivable  other Inventories Prepaid expenses and other current assets ) ) Income tax receivable  Other assets  Accounts payable ) ) Accrued liabilities Settlement expenses  Deferred rent ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Net cash paid in Monarch acquisition )  Change in restricted cash  Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net activity on line of credit ) Payment on notes to Zunicom, Inc. )  Payments on note and capital lease obligations ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES Income taxes paid $ $ Interest paid $ $ SUPPLEMENTAL SCHEDULE OF NONCASH FINANCING AND INVESTING ACTIVITIES Purchase of equipment with a note payable $ $  The accompanying footnotes are an integral part of these financial statements. 4 UNIVERSAL POWER GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE A  BASIS OF PRESENTATION The consolidated interim unaudited financial statements of Universal Power Group, Inc. (UPG or the Company) included in this quarterly report have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Exchange Act of 1934, as amended.
